DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US. Pub: 2020/0132268 A1) of record in view of Li et al. (US. Pub: 2021/0310628 A1) and Hiroya et al. (JP: 2021-111447A~hereinafter “Hiroya”). A copy of the machine generated English translation of the foreign reference has been provided. 
Regarding claim 1, Zhang discloses (in at least figs. 1-2, 6 and 7) a lamp unit comprising: a light source (not labeled; see at least figs. 1 and 2) including a plurality of light emitting sources ([0032]; i.e. the LEDs) provided in a common substrate (8; i.e. the LEDs circuit board); a projection lens (1) configured to project light emitted from the light source (see at least figs. 1 and 2) toward a front of the lamp unit to form a required light distribution pattern (see figs. 1 and 2); and a light-transmitting body (6, 7; [0034]-[0035]) disposed between the light source (see figs. 1 and 2) and the projection lens (1) and configured to form a projection image by controlling transmission of light emitted from the light source, wherein the light-transmitting body (6, 7) includes a plurality of incident surfaces (best seen in at least figs. 1-2 and 6) configured receive a plurality of lights emitted from the plurality of light emitting sources respectively (see figs. 1-2 and 6), and an emission surface provided at an upper front surface of the light-transmitting body (see at least figs. 1 and 2); the light-transmitting body (6, 7) and the substrate (8) are supported by a lens holder (3) that supports the projection lens (1).
Zhang does not expressly disclose the emission surface provided at an upper front surface of the light-transmitting body and extending directly along a focal plane that is positioned at a rear side of the projection lens. 
Li in the same field of endeavor discloses (in at least fig. 2) an emission surface provided at an upper front surface of the light-transmitting body (32, 42) and extending directly along a focal plane (see fig. 2) that is positioned at a rear side of the projection lens (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the upper front surface of the light-transmitting body of Zhang as disclosed by Li, since it has been held that mere arranging parts of an invention involves only routine skill in the art. See also Hiroya at least fig. 2.
Regarding claim 2, Zhang discloses all the claimed limitations except for all of the projection lens, the light-transmitting body, and the lens holder are made of a resin, and the projection lens and the light-transmitting body are fixed to the lens holder by a laser welding.
However, Zhang discloses ([0034]) the light-transmitting body (i.e. the primary optical elements) comprised of, in part, silica gel for the benefits of high temperature resistance, good permeability, good replicability and capacity to realize complex structure design. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the projection lens, the light-transmitting body, and the lens holder of Zhang with resin in order to simplify the manufacturing steps. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Regarding claim 3, Zhang discloses (in at least figs. 1-2, 6 and 7) a heat sink (9) configured to dissipate heat generated by the plurality of light emitting sources (see figs. 1-2), wherein the heat sink (9) is supported by the lens holder (3) in a state of being in surface contact with the substrate (8).
Regarding claim 4, Zhang discloses (in at least figs. 1-2) a heat sink (9) configured to dissipate heat generated by the plurality of light emitting sources ([0032]; i.e. the LEDs), wherein the heat sink (9) is supported by the lens holder (3) in a state of being in surface contact with the substrate (8).
Regarding claim 5, Zhang discloses (in at least figs. 1-2, 6 and 7) the lens holder (3) includes a positioning plate configured to position the heat sink (9) in a direction orthogonal to a front-rear direction of the lamp unit (see figs. 1 and 2).
Regarding claim 6, Zhang discloses (in at least figs. 1-2) the lens holder (3) includes a positioning plate configured to position the heat sink (9) in a direction orthogonal to a front-rear direction of the lamp unit (see figs. 1 and 2).
Regarding claim 7, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 8, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see at least figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 9, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see at least figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 10, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see at least figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 11, Zhang discloses (in at least figs. 1-2 and 6-8) the plurality of incident surfaces of the light transmitting body (6) includes at least one first incident surface (see figs. 1 and 2) and at least one second incident surface provided below the at least one first incident surface (see at least figs. 1 and 2), and  the light transmitting body is configured to form a low beam light distribution pattern by light that is incident from the at least one first incident surface and emitted from the emission surface (see fig. 8), and a high beam light distribution pattern by light that is incident from the at least one first incident portion and the at least one second incident portion and emitted from the inclined emission surface (see fig. 8).
Zhang does not expressly disclose the emission surface provided at an upper front surface of the light-transmitting body and extending directly along a focal plane that is positioned at a rear side of the projection lens. 
Li in the same field of endeavor discloses (in at least fig. 2) an emission surface provided at an upper front surface of the light-transmitting body (32, 42) and extending directly along a focal plane (see fig. 2) that is positioned at a rear side of the projection lens (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the upper front surface of the light-transmitting body of Zhang as disclosed by Li, since it has been held that mere arranging parts of an invention involves only routine skill in the art. See also Hiroya at least fig. 2. 
The Examiner notes the Applicant is using “portion” in “surface” interchangeably in claim 11. 
	Regarding claim 12, Li discloses (in at least fig. 2) the inclined emission surface of the light-transmitting body (32) is inclined in the rear direction of the lamp with respect to a vertical plane orthogonal to an optical axis of the projection lens (22). 
	Note: the claims are also rejected over Zhang in view of Hiroya.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875